Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-14-00085-CV

                                        Elizabeth WEYEL,
                                             Appellant

                                                 v.

    James HOPSON and American Bank of Texas, NA f/k/a State Bank & Trust of Seguin,
                                   Appellees

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 12-1630-CV
                            Honorable William Old, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s judgment in favor of
appellee American Bank of Texas, NA f/k/a State Bank & Trust of Seguin is AFFIRMED. The
trial court’s summary judgment in favor of appellee James Hopson is REVERSED and the cause
as to James Hopson is REMANDED to the trial court for further proceedings.
       It is ordered that appellee American Bank of Texas, NA f/k/a State Bank & Trust of Seguin
recover its costs of this appeal from appellant Elizabeth Weyel. It is further ordered that appellant
Elizabeth Weyel and appellee James Hopson pay their own costs incurred as a result of this appeal.

       SIGNED February 4, 2015.


                                                  _____________________________
                                                  Marialyn Barnard, Justice